EXHIBIT 10.68

 

FIRST AMENDMENT AGREEMENT

 

FIRST AMENDMENT AGREEMENT, dated as of November 26, 2007 (this “First
Amendment”), to the Revolving Trade Receivables Purchase Agreement, dated as of
September 21, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”), among Sanmina-SCI Magyarorszag
Elektronikai Gyarto Kft and Sanmina-SCI Systems de Mexico, S.A. de C.V., as
Originators, Sanmina-SCI Corporation and Sanmina-SCI UK Ltd., as Servicers, the
several banks and other financial institutions or entities from time to time
parties thereto, as Purchasers, and Deutsche Bank AG New York Branch, as
Administrative Agent.  Unless otherwise defined herein, terms used herein shall
have the meanings assigned thereto in the Receivables Purchase Agreement.

 

W I T N E S S E T H :

 

WHEREAS, the Servicers have requested that certain provisions of the Receivables
Purchase Agreement be amended, so that they may elect to extend the Facility
Termination Date; and

 

WHEREAS, the Purchasers are willing to agree to such amendment only upon the
terms and subject to the conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Servicers, the Originators, the Purchasers and the
Administrative Agent  hereby agree as follows:

 

1.               Amendments to the Receivables Purchase Agreement. The
definition of “Facility Termination Date” is hereby amended to read in its
entirety as follows:

 

“Facility Termination Date” means the earlier of (i) March 21, 2008, and
(ii) the date on which the Administrative Agent delivers to the Servicers a
notice of termination as a result of a Termination Event in accordance herewith
(or the date on which such termination becomes effective automatically pursuant
to Section 7); provided, however that the Servicers may elect, by notice in
writing to the Administrative Agent not later than 30 days prior to March 21,
2008, to extend the Facility Termination Date for an additional  18 months from
March 21, 2008.  The effectiveness of such election shall require written
acceptance thereof by the Purchasers, which acceptance will be subject to
then-prevailing market conditions with respect to Obligor Limits and Applicable
Margins, all necessary credit and insurance approvals, execution of mutually
satisfactory documentation and there having occurred and continuing no
Termination Event or Incipient Termination Event..

 

2.               Representations and Warranties

 

Each of the Originators and the Servicers, as of the date hereof and after
giving effect to the amendments contained herein, hereby confirms, reaffirms and
restates the representations and warranties made by it in the Receivables
Purchase Agreement and otherwise in the Transaction Documents to which it is a
party, all as if made on the date hereof, and hereby represents and warrants to
the Purchasers, the Administrative Agent and the Collateral Agent that no
Termination Event or Incipient Termination Event has occurred and is continuing
after giving effect to the terms hereof.

 

3.               Effectiveness

 

This First Amendment shall become effective on the date upon which  the
Administrative Agent shall have received counterparts of this First Amendment,
duly executed and delivered by the Originators, the Servicers, the
Administrative Agent and the Required Purchasers, as the case may be;

 

4.               Limited Effect

 

The execution, delivery and effectiveness of this First Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Purchaser under the Receivables
Purchase Agreement or any other Transaction Document, nor constitute a waiver of
compliance with any provision of the Receivables Purchase Agreement or any other
Transaction Document.  Except as expressly amended, modified and supplemented
herein, all of the provisions and covenants of the Receivables Purchase
Agreement and the other

 

--------------------------------------------------------------------------------


 

Transaction Documents are and shall continue to remain in full force and effect
in accordance with the terms thereof and are hereby in all respects ratified and
confirmed.  Each reference to the Receivables Purchase Agreement in any
Transaction Document shall be a reference to the Receivables Purchase Agreement
as amended by this First Amendment.

 

5.               Confirmation of Guarantee

 

By its execution and delivery hereof, Sanmina-SCI Corporation hereby confirms
that the Guarantee dated as of September 21, 2007 in favor of the Administrative
Agent is and shall remain in full force and effect after the effectiveness of
this First Amendment and hereby confirms its obligations under the Guarantee
after giving effect to this First Amendment.

 

6.               Governing Law; Counterparts (a) This First Amendment and the
rights and obligations of the parties hereto shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.  The
provisions of Section 9.12 of the Receivables Purchase Agreement shall apply
mutatis mutandis as if set forth in full herein.

 

(b)  This First Amendment may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This First
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

ORIGINATORS

SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI

 

GYARTO KFT.

 

 

 

By

/s/ GABOR PAPP DR

 

 

Name:  Gabor Papp Dr.

 

 

Title:  Managing Director

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.

 

 

 

By 

/s/ SHELLY L. BYERS

 

 

Name:  Shelly L. Byers

 

 

Title:  Chairman

 

 

 

 

By

 

 

 

Name:

 

 

Title

 

 

 

 

 

 

SERVICERS

SANMINA-SCI CORPORATION

 

 

 

By

/s/ WALTER BOILEAU

 

 

Name:  Walter Boileau

 

 

Title:  VP and Treasurer

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SANMINA-SCI UK LTD.

 

 

 

By

/s/ SHELLY L. BYERS

 

 

Name:  Shelly L. Byers

 

 

Title:  Director

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

 

 

By

/s/ NANCY ADAMO

 

 

Name:  Nancy Adamo

 

 

Title:  Vice President

 

 

 

 

 

 

PURCHASERS

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

 

 

By

/s/ NANCY ADAMO

 

 

Name:  Nancy Adamo

 

 

Title:  Vice President

 

 

 

 

By

/s/ STEPHEN ATALLAH

 

 

Name:  Stephen Atallah

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------